DETAILED ACTION

Contents
Notice of Pre-AIA  or AIA  Status	2
Election/Restrictions	2
Claim Interpretation	3
Claim Rejections - 35 USC § 103	6
Conclusion	11


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


This action is responsive to applicant’s pre-appeal brief received on 1/11/21.  Claims 1-19 are currently pending.  Claims 6-15, 17-18 are withdrawn from consideration.


Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.


Election/Restrictions
Applicant asserts that the Office Action appears to be converting the restriction from an a priori restriction to an a posteriori restriction (see pg. 6).  This argument is not considered persuasive because infra.  Also, the restriction is still a priori restriction, since the Examiner has never compared the prior art to the limitations of the claim, rather the Examiner states that the chosen special technical features by the applicant is not unique in general.

Applicant's election with traverse of Group I, claims 1-5, in the reply filed on 6/30/20 is acknowledged.  The traversal is on the ground(s) that the analysis for restriction did not consider other common special technical features.  This is not found persuasive because the detecting of scale-dependent features are indeed recited, however, the applicant fails to recognize that the chosen special technical feature is not considered to be unique.  Rather, it appears that the applicant is attempting to select any feature that is common between the independent claims in order to avoid a restriction requirement.
The requirement is still deemed proper and is therefore made FINAL.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  


Claim Interpretation
Applicant asserts 112 (f), means plus function is not invoked due to the specification explicitly reciting an “engine” as a structural term with an explicit definition (see pg. 7).  This argument is not 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not “feature extraction engine …. signature-generation engine” in claims 1-5, 16, 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

           The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimedinvention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the 

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Voloshynovskiy et al (US 2011/0096955 A1) in view of Pit Rada et al (US 2016/0316152 A1).
           Regarding claim 1, Voloshynovskiy discloses a system, comprising: a feature extraction engine to determine a plurality of scale-dependent features for a portion of a target (see 0056, fig. 19); and a signature-generation engine to: select a subset of the plurality of scale-dependent features based on a strength of each feature (see fig. 19), and store a numeric representation of the portion of the target and the subset of the plurality of scale-dependent features (see fig 19).  Voloshynovskiy does not teach convolve a kernel with an image of a portion of a target to determine features.
              Pit Rada, in the same field of endeavor, teaches convolve a kernel with an image of a portion  of a target (see paragraph 0054, fig. 4, “only a portion of an image is to be blurred, whether background”; Examiner notes the background is considered the target and the kernel is applied to a portion of the background as it propagates through the entire background) to determine features (see abstract, 0038, “convolved with the image portion at successive kernel positions relative to the image portion such that each pixel in each selected row is a target pixel for a respective kernel position.  For each kernel position, the convolving is performed, for each equal-valued kernel region, by calculating the difference between the cumulative sum of the pixel corresponding to the last element in the equal-valued kernel region and the cumulative sum of the pixel corresponding to the element immediately preceding the first element in the region, and summing the differences for all equal-valued kernel regions.  The differences sum is scaled to provide a processed target pixel value” …. “For each position of the kernel 10 relative to the image 14 the current target pixel is aligned with the centre element (circled) of the kernel.  Conventionally, the kernel 10 would be stepped pixel by pixel along each row i of the image and at each position of the kernel, such as the position shown in FIG. 3, the intensity value I of the Examiner notes as the kernel is applied to the successive portions of the background, thus the output are features/pixel values which are blurred).  
It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to modify Voloshynovskiy to utilize kernel as suggested by Pit Rada.  The suggestion/motivation for doing so would have been to enhance dynamics of the image processing by enabling a relatively simple, significantly reduced computational processing using a simple geometric shape that creates a large amount of overlap in the kernel positions for consecutive image pixels (see 0008, 0017).  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Voloshynovskiy, while the teaching of Pit Rada continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result.    It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Voloshynovskiy et al (US 2011/0096955 A1) with Pit Rada et al (US 2016/0316152 A1), and further in view of Miyashita (US 2005/0281454 A1).
Regarding claim 2, Voloshynovskiy with Pit Rada teaches all elements as mentioned above in claim 1.  Voloshynovskiy with Pit Rada does not teach expressly a small frequency range without determining features at frequencies other than the small frequency range.
Miyashita, in the same field of endeavor, teaches a small frequency range without determining features at frequencies other than the small frequency range. (see 0110, 0131).  
(before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to modify Voloshynovskiy with Pit Rada to utilize small frequency range as suggested by Miyashita.  The suggestion/motivation for doing so would have been to enhance the image processing by suppressing misrecognition of an object region in object image data (see 0021).  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Voloshynovskiy with Pit Rada, while the teaching of Miyashita continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result.    It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  
Regarding claims 3-4, Voloshynovskiy teaches an image sensor to capture an image of the portion of the target, wherein the feature extraction engine determines the plurality of scale- dependent features based on the image (see 0056, 0038); reproducibly detectable across multiple images of the portion of the target and distinct between the target and duplicates of the target (see 0031, 0033).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Voloshynovskiy et al (US 2011/0096955 A1) with Pit Rada et al (US 2016/0316152 A1), and further in view of Wang (US 2017/0300737 A1).
Regarding claim 5, Voloshynovskiy with Pit Rada teaches all elements as mentioned above in claim 1.  Voloshynovskiy with Pit Rada does not teach expressly a two-dimensional print and a three-dimensional print.

It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to modify Voloshynovskiy with Pit Rada to utilize from a 2d and 3d prints as suggested by Wang.  The suggestion/motivation for doing so would have been to enhance the recognition process by increasing the labeling accuracy and increasing the confidence of the system (see 0039).  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Voloshynovskiy with Pit Rada, while the teaching of Wang continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result.    It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question. 
Claims 16, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Voloshynovskiy et al (US 2011/0096955 A1) with Pit Rada et al (US 2016/0316152 A1), and further in view of Lavi et al (US 8,885,984 B1).
Regarding claims 16, 19, Voloshynovskiy with Pit Rada teaches all elements as mentioned above in claim 1.  Voloshynovskiy with Pit Rada does not teach determine the plurality of scale-dependent features by identifying local extrema; compute a difference of Gaussians based on the image and to determine the plurality of scale-dependent features by identifying local extrema in the difference of Gaussians, and wherein the signature-generation engine is to select a strongest feature to include in the subset.

It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to modify Voloshynovskiy with Pit Rada to utilize Gaussian difference and features as suggested by Lavi.  The suggestion/motivation for doing so would have been to enhance dynamics of the processing by improving computability via reduction of feature points (see col. 7, lines 51-60).  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Voloshynovskiy with Pit Rada, while the teaching of Lavi continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result.    It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  


Conclusion
Claims 1-5, 16, 19 are rejected.   Claims 6-15, 17-18 are withdrawn from consideration.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD PARK.  The examiner’s contact information is as follows:
Telephone: (571)270-1576 | Fax: 571.270.2576 | Edward.Park@uspto.gov

The examiner can normally be reached on M-F 9-6 CST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on 571-272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EDWARD PARK/Primary Examiner, Art Unit 2666